DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Stockert (Fig. 2A) in view of Rofougaran et al (Fig. 1).
Regarding claims 9 and 13, Stockert (Fig. 2A) discloses an amplifier circuit comprising a splitter (56) which is configured to split an RF signal (RFIN) into a first RF component (IIN) and a second RF component (QIN), a first high power amplifier (52) configured to amplify and output the first RF component (IIN), and a second high power amplifier (54) configured to amplify and output the second RF component (QIN). As described above, Stockert (Fig. 2A) discloses all the limitations in claim 9 except for that the differential antenna having a first input operatively connected to the first high power amplifier to receive the first RF component and a second input operatively connected to the second high power amplifier to receive the second RF component. Rofougaran et al (Fig. 1) discloses an amplifier circuit comprising a differential antenna (108) having a first input (top 126) operatively connected to the first high power amplifier (104A) to receive the first RF component (120A) and a second input (lower 126) operatively connected to the second high power amplifier (104B) to receive the second RF component (120B). It would have been obvious to one of ordinary skill in the art at the time the 
Regarding claim 10, wherein the differential antenna (108) is a high impedance low profile aperture.
Regarding claim 11, the differential antenna (108) in Fig. 1 of Rofougaran et al is functionally equivalent to the claimed long slot array antenna.
Regarding claim 12, Stockert (Fig. 2A) discloses an amplifier circuit comprising a first 90 degree hybrid block (56), a high power amplifier (52, 54), and a second 90 degree hybrid block (74). As described above, Stockert (Fig. 2A) discloses all the limitations in claim 12 except for that the differential antenna configured to receive the output of the second 90 degree hybrid blocks of the two power amplifier subsystems. It would have been obvious to one of ordinary skill in the art at the time the invention was made would have found it obvious to have employed the differential antennas at the output terminals of the first and second high power amplifiers of Stockert (Fig. 2A), such as taught by Rofougaran et al (Fig. 1) in order to provide the advantageous benefit of improving the communication of the signal path of the amplifier circuit.
Regarding claim 14, wherein the first high power amplifier (52) and the second high power amplifier (54) are of generally planar construction and the generally planar amplifiers  have the different orientations.
Regarding claim 15, furthermore, it is well known to integrate the semiconductor devices in the 

printed circuit board in order to form of small sized Integrated Circuit (IC).  Therefore, it would 

have been obvious to have integrated the first and second high power amplifiers in the printed 

circuit board because such a modification would have advantageously produced a small-sized 


degrees).

Regarding claim 16, wherein the different orientations (56) have an angle of 90 degrees 

between them to form a portion of a square distribution of high power amplifiers (52, 54).

Regarding claims 17 and 18, furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented the specific values of the angle for the orientations, since they are based on the routine experimentation to obtain the optimum operating parameters. 
Regarding claim 20, Stockert (Fig. 2A) further comprising a cooling component (72) located between the first high power amplifier (52) and the second high power amplifier (54).
Regarding claim 21, Stockert (Fig. 2A) further comprising electromagnetic shielding (64) adjacent the first high power amplifier (52).
Regarding claim 22, wherein the first high power amplifier (52) and the second high power amplifier (54) are configured to receive the first RF signal (IIN) and the second RF signal (QIN). Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented the certain wavelengths for the first RF signal and the second RF signal, since they are based on the routine experimentation to obtain the optimum operating parameters. 

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
Claims 1-8 are allowed.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2843   
#2665